 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made as of April 29, 2003 by
Lionbridge Technologies, Inc. (the “Company”) and the persons listed as the
Investors on the signature pages hereto (the “Investors”), and each person or
entity that subsequently becomes a party to this Agreement pursuant to, and in
accordance with, the provisions of Section 11 hereof (collectively, the
“Permitted Transferees” and each individually a “Permitted Transferee”).

 

WHEREAS, pursuant to a purchase agreement (the “Purchase Agreement”), dated as
of the date hereof, the Sellers have agreed to sell to the Investors, and each
Investor has agreed to purchase from the Sellers, shares (the “Shares”) of the
Company’s authorized and issued but unregistered common stock, $0.01 par value
per share (the “Common Stock”);

 

WHEREAS, the terms of the Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company, EGE and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following respective meanings:

 

“Closing” shall mean the Initial Closing under the Purchase Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

 

“Holder” shall mean, collectively, the Investors and the Permitted Transferees;
provided, however, that the term “Holder” shall not include any of the foregoing
that ceases to own or hold any Registrable Securities.

 

“Qualifying Holder” shall have the meaning ascribed thereto in Section 11
hereof.

 

“Registrable Securities” shall mean (i) the Shares bought by the Investors
pursuant to the Purchase Agreement, provided, however, that all Registrable
Securities shall cease to be Registrable Securities once they have been sold
pursuant to a registration statement.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

 

“SEC” shall mean the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated there under.

 

2. EFFECTIVENESS. This Agreement shall become effective and legally binding upon
the Closing.

 

3. MANDATORY REGISTRATION.

 

(a) Within thirty (30) days after the Closing (or, if the date that is thirty
(30) days after the Closing is not a business day, the next business day
immediately following such date), the Company will prepare and file with the SEC
a registration statement on Form S-3 or any successor form (except that if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on Form S-l or any successor form)
for the purpose of registering under the Securities Act all of the Registrable
Securities for resale by, and for the account of, the Holders as selling
stockholders thereunder (the “Registration Statement”). The Registration
Statement shall permit the Holders to offer and sell, on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act, any or all of the
Registrable Securities. The Company agrees to use commercially reasonable
efforts to cause the Registration Statement to become effective as soon as
practicable (which shall include using commercially reasonable efforts to
respond to any comments of the SEC in respect of the Registration Statement
within ten (10) business days following receipt thereof). The Company shall be
required to keep the Registration Statement effective until such date that is
the earlier of (i) the date when all of the Registrable Securities registered
thereunder shall have been sold or (ii) two (2) years after the Closing, subject
to extension as set forth below (such date is referred to herein as the
“Mandatory Registration Termination Date”). Thereafter, the Company shall be
entitled to withdraw the Registration Statement and the Holders shall have no
further right to offer or sell any of the Registrable Securities pursuant to the
Registration Statement (or any prospectus relating thereto). In the event the
right of the selling Holders to use the Registration Statement (and the
prospectus relating thereto) is delayed or suspended pursuant to Sections 4(c)
or 10 hereof, if the events described in subsection (a)(i) or (ii) have not yet
occurred, the Company shall be required to extend the Mandatory Registration
Termination Date by the same number of days as such delay or Suspension Period
(as defined in Section 10 hereof), provided that such delay is not the result of
the Holders’ failure or delay to furnish information required under Section 5
hereof.

 

(b) Within three (3) business days after a Registration Statement that covers
applicable Registrable Securities is declared effective by the SEC, the Company
shall deliver, or shall cause legal counsel to deliver, to the transfer agent
for such Registrable Securities (with copies to the Holders whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in substantially
the form attached hereto as Exhibit B.

 

4. OBLIGATIONS OF THE COMPANY. In connection with the Company’s obligation under
Section 3 hereof to file the Registration Statement with the SEC and to use
commercially reasonable efforts to cause the Registration Statement to become
effective, the Company shall:

 

2



--------------------------------------------------------------------------------

 

(a) Prepare and file with the SEC, as expeditiously as reasonably practicable,
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement;

 

(b) Promptly furnish to the selling Holders a copy of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other publicly available documents (including, without limitation,
prospectus amendments and supplements as are prepared by the Company in
accordance with Section 4(a) above) as the selling Holders may reasonably
request in order to facilitate the disposition of such selling Holder’s
Registrable Securities;

 

(c) Subject to Section 10 hereof, promptly notify the selling Holders, at any
time when a prospectus relating to the Registration Statement is required to be
delivered under the Securities Act, of the occurrence of any event as a result
of which the prospectus included in or relating to the Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in light of the circumstances in
which they are made; and, thereafter, the Company will promptly prepare (and,
when completed, give notice to each selling Holder) a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in light of the circumstances in which they are made;
provided that upon such notification by the Company, the selling Holders will
not offer or sell Registrable Securities until the Company has notified the
selling Holders that it has prepared a supplement or amendment to such
prospectus and delivered copies of such supplement or amendment to the selling
Holders (it being understood and agreed by the Company that the foregoing
proviso shall in no way diminish or otherwise impair the Company’s obligation to
promptly prepare a prospectus amendment or supplement as above provided in this
Section 4(c) and deliver copies of same as above provided in Section 4(b)
hereof);

 

(d) Use commercially reasonable efforts to register and qualify the Registrable
Securities covered by the Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably appropriate in the
opinion of the Company and the managing underwriters, if any, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business, to file a general consent to service of process or to
become subject to any material tax in any such states or jurisdictions, and
provided further that (notwithstanding anything in this Agreement to the
contrary with respect to the bearing of expenses) if any jurisdiction in which
any of such Registrable Securities shall be qualified shall require that
expenses incurred in connection with the qualification therein of any such
Registrable Securities be borne by the selling Holder, then the selling Holders
shall, to the extent required by such jurisdiction, pay their pro rata share of
such qualification expenses; and

 

(e) Promptly after a sale of Registrable Securities pursuant to the Registration
Statement (assuming that no stop order is in effect with respect to the
Registration Statement at the time of such sale), the Company shall cooperate
with the selling Holder and provide the

 

3



--------------------------------------------------------------------------------

transfer agent for the Common Stock with such instructions and legal opinions as
may be required in order to facilitate the issuance to the purchaser (or the
selling Holder’s broker) of new unlegended certificates for such Registrable
Securities.

 

5. FURNISH INFORMATION. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the selling
Holders shall furnish to the Company such information regarding them and the
securities held by them as the Company shall reasonably request and as shall be
required in order to effect any registration by the Company pursuant to this
Agreement.

 

6. EXPENSES OF REGISTRATION. Expenses incurred in connection with the
registration of the Registrable Securities pursuant to this Agreement (excluding
underwriting, brokerage and other selling commissions and discounts), including
without limitation all registration and qualification and filing fees, printing,
and fees and disbursements of counsel for the Company, shall be borne by the
Company.

 

7. DELAY OF REGISTRATION. The Holders shall not take any action to restrain,
enjoin or otherwise delay any registration as the result of any controversy
which might arise with respect to the interpretation or implementation of this
Agreement.

 

8. INDEMNIFICATION AND CONTRIBUTION.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, any investment banking firm acting as an underwriter for
the selling Holder, any broker/dealer acting on behalf of any selling Holder and
each officer and director of such selling Holder, such underwriter, such
broker/dealer and each person, if any, who controls such selling Holder,
underwriter or broker/dealer within the meaning of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading in light of the circumstances in which they
are made; and will reimburse such selling Holder, such underwriter,
broker/dealer or such officer, director or controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the liability of the Company to each selling Holder hereunder shall be
limited to the gross proceeds (net of underwriting discounts and commissions, if
any) received by such selling Holder from the sale of Registrable Securities
covered by the Registration Statement, provided, further that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, damage, liability or action to the extent that it arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in connection

 

4



--------------------------------------------------------------------------------

with the Registration Statement, any preliminary prospectus or final prospectus
relating thereto or any amendments or supplements to the Registration Statement
or any such preliminary prospectus or final prospectus, in reliance upon and in
conformity with written information furnished expressly for use in connection
with the Registration Statement or any such preliminary prospectus or final
prospectus by the selling Holder, any underwriter for them or controlling person
with respect to them. This Section 8(a) shall not inure to the benefit of any
selling Holder with respect to any person asserting loss, damage, liability or
action as a result of a selling Holder selling Registrable Securities during a
Suspension Period (as defined in Section 10 hereof) or selling in violation of
Section 5(c) of the Securities Act.

 

(b) To the extent permitted by law, each selling Holder will severally and not
jointly indemnify and hold harmless the Company, each of its officers and
directors, each person, if any, who controls the Company within the meaning of
the Securities Act, any investment banking firm acting as underwriter for the
Company or the selling Holder, or any broker/dealer acting on behalf of the
Company or any other selling Holder, and all other selling Holders against any
losses, claims, damages or liabilities to which the Company or any such
director, officer, controlling person, underwriter, or broker/dealer or other
selling Holder may become subject to, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any untrue or alleged untrue statement
of any material fact contained in the Registration Statement or any preliminary
prospectus or final prospectus, relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they are made, in each case to the extent and only to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, in reliance upon and in conformity with written information
furnished by such selling Holder expressly for use in connection with the
Registration Statement or any preliminary prospectus or final prospectus related
thereto; and such selling Holders will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter, broker/dealer or other selling Holder in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the liability of each selling Holder hereunder shall be
limited to the gross proceeds (net of underwriting discounts and commissions, if
any) received by such selling Holder from the sale of Registrable Securities
covered by the Registration Statement; and provided, further, however, that the
indemnity agreement contained in this Section 8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of those selling Holder(s) against
which the request for indemnity is being made (which consent shall not be
unreasonably withheld).

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any

 

5



--------------------------------------------------------------------------------

other indemnifying party similarly noticed, to assume at its expense the defense
thereof with counsel mutually satisfactory to the indemnifying parties with the
consent of the indemnified party (which consent will not be unreasonably
withheld, conditioned or delayed). In the event that the indemnifying party
assumes any such defense, the indemnified party may participate in such defense
with its own counsel and at its own expense, provided, however, that the counsel
for the indemnifying party shall act as lead counsel in all matters pertaining
to such defense or settlement of such claim and the indemnifying party shall
only pay for such indemnified party’s expenses for the period prior to the date
of its participation on such defense. The failure to notify an indemnifying
party promptly of the commencement of any such action, if materially prejudicial
to his ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 8 to the extent of
such prejudice, but the omission so to notify the indemnifying party will not
relieve him of any liability which he may have to any indemnified party
otherwise other than under this Section 8.

 

(d) Notwithstanding anything to the contrary herein, without the prior written
consent of the indemnified party, the indemnifying party shall not be entitled
to settle any claim, suit or proceeding unless in connection with such
settlement the indemnified party receives an unconditional release with respect
to the subject matter of such claim, suit or proceeding and such settlement does
not contain any admission of fault by the indemnified party.

 

(e) In order to provide for just and equitable contribution under the Securities
Act in any case in which (i) the indemnified party makes a claim for
indemnification pursuant to Section 8 hereof but is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that the express provisions of Section 8 hereof provide for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any indemnified party, then the Company and the applicable selling
Holder shall contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (which shall, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees), in either such case (after
contribution from others) on the basis of relative fault as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the applicable
selling Holder on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 8(e) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 8(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
Section 8 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 1 l(f) of the Securities Act) shall be entitled
to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

6



--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Section 8(e), in no event shall
neither the Company nor any selling Holder be required to undertake liability to
any person under this Section 8(e) for any amounts in excess of the dollar
amount of the gross proceeds to be received by the selling Holder from the sale
of such selling Holder’s Registrable Securities (after deducting any fees,
discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are or were to be registered
under the Securities Act.

 

9. REPORTS UNDER THE EXCHANGE ACT. With respect to each Holder, from the date of
Closing until the date on which all of the Registrable Securities that such
Holder owns or has the right to acquire become freely transferable under Rule
144(k) promulgated under the Securities Act, the Company agrees to use its best
efforts: (i) to make and keep public information available, as those terms are
understood and defined in the General Instructions to Form S-3, or any successor
or substitute form, and in Rule 144, (ii) to file with the SEC all reports and
other documents required to be filed by an issuer of securities registered under
Sections 13 or 15(d) of the Exchange Act, and (iii) if such filings are not
available via EDGAR, to furnish to such Holder as long as the Holder owns or has
the right to acquire any Registrable Securities prior to the applicable
termination date described above, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed by the
Company under Sections 13 or 15(d) of the Exchange Act as may be reasonably
requested in availing such Holder of any rule or regulation of the SEC
permitting the selling of any such Registrable Securities without registration.

 

10. DEFERRAL AND LOCK-UP. Notwithstanding anything in this Agreement to the
contrary, if the Company shall furnish to the selling Holders a certificate
signed by the President and Chief Executive Officer of the Company stating that
the Board has made the good faith determination (i) that continued use by the
selling Holders of the Registration Statement for purposes of effecting offers
or sales of Registrable Securities pursuant thereto would require, under the
Securities Act, disclosure in the Registration Statement (or the prospectus
relating thereto) of material, nonpublic information concerning the Company, its
business or prospects or any proposed transaction involving the Company, (ii)
that such disclosure would be premature and would be adverse to the Company, its
business or prospects or any such proposed transaction or would make the
successful consummation by the Company of any such transaction significantly
less likely and (iii) that it is therefore essential to suspend the use by the
Holders of such Registration Statement (and the prospectus relating thereto) for
purposes of effecting offers or sales of Registrable Securities pursuant
thereto, then the right of the selling Holders to use the Registration Statement
(and the prospectus relating thereto) for purposes of effecting offers or sales
of Registrable Securities pursuant thereto shall be suspended for a period (the
“Suspension Period”) of not more than 15 days after delivery by the Company of
the certificate referred to above in this Section 10. During the Suspension
Period, none of the Holders shall offer or sell any Registrable Securities
pursuant to or in reliance upon the Registration Statement (or the prospectus
relating thereto). The Company may not exercise this right for more than ninety
(90) days in aggregate during any 12-month period.

 

11. TRANSFER OF REGISTRATION RIGHTS. None of the rights of any Holder under this
Agreement shall be transferred or assigned to any person unless (i) such person
is a Qualifying Holder (as defined below), (ii) such person agrees to become a
party to, and bound by

 

7



--------------------------------------------------------------------------------

all of the terms and conditions of, this Agreement by duly executing and
delivering to the Company an Instrument of Adherence in the form attached as
Exhibit A hereto, (iii) the transfer or assignment is made in accordance with
the applicable requirements of the Purchase Agreement and (iv) following the
transfer or assignment, the further disposition of the Registrable Securities by
such person is restricted under the Securities Act and applicable state
securities laws. For purposes of this Section 11, the term “Qualifying Holder”
shall mean, with respect to any Holder, (a) any corporation, partnership or
other affiliated entity controlling, controlled by, or under common control
with, such Holder, or any partner or former partner, if such Holder is a
partnership, or (b) any other direct transferee from such Holder of at least 50%
of those Registrable Securities held or that may be acquired by such Holder.
None of the rights of any Holder under this Agreement shall be transferred or
assigned to any person (including, without limitation, a Qualifying Holder) that
acquires Registrable Securities in the event that and to the extent that such
Person is eligible to resell such Registrable Securities pursuant to Rule 144(k)
of the Securities Act.

 

12. ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

 

13. MISCELLANEOUS.

 

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, and shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns, provided that the terms and conditions
of Section 11 hereof are satisfied. This Agreement shall also be binding upon
and inure to the benefit of any transferee of any of the Registrable Securities
provided that the terms and conditions of Section 11 hereof are satisfied.
Notwithstanding anything in this Agreement to the contrary, if at any time any
Holder shall cease to own all of its Registrable Securities, all of such
Holder’s rights under this Agreement shall immediately terminate.

 

(b) (i) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by courier (overnight or same day) or telecopy or delivered by
hand to the party to whom such correspondence is required or permitted to be
given hereunder. The date of giving any notice shall be the date of its actual
receipt.

 

(ii) All correspondence to the Company shall be addressed as follows:

 

Lionbridge Technologies, Inc.

950 Winter Street

Waltham, MA 02451

Attention: Margaret A Shukur, General Counsel

Telecopier: 781-434-6057

 

8



--------------------------------------------------------------------------------

 

(iii) All correspondence to any Holder shall be sent to the address set forth on
such Holder’s signature page hereto (or, in the case of a Permitted Transferee,
such Permitted Transferee’s Instrument of Adherence hereto).

 

(iv) Any party may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

(c) The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction.

 

(d) This Agreement may be executed in a number of counterparts, each of which
together shall for all purposes constitute one Agreement, binding on all the
parties hereto notwithstanding that all such parties have not signed the same
counterpart.

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

LIONBRIDGE TECHNOLOGIES, INC.

 

By:

 

/s/             

--------------------------------------------------------------------------------

Name:

Title:

 

Stephen J. Lifshatz

Chief Financial Officer

 

INVESTOR:

 

Print Name of Investor:

 

 

 

/s/

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

Name:

Title:

   

 

Investor’s Address, Email and Fax Number for Notice:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

10



--------------------------------------------------------------------------------

 

EXHIBIT A

 

INSTRUMENT OF ADHERENCE

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of             , 2003, among Lionbridge Technologies, Inc., a Delaware
corporation (the “Company”), the Investors and the Permitted Transferees, as
amended and in effect from time to time (the “Registration Rights Agreement’).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Registration Rights Agreement.

 

The undersigned, in order to become the owner or holder of, or have the right to
acquire,            shares of Registrable Securities, hereby agrees that, from
and after the date hereof, the undersigned has become a party to the
Registration Rights Agreement in the capacity of a Permitted Transferee, and is
entitled to all of the benefits under, and is subject to all of the obligations,
restrictions and limitations set forth in, the Registration Rights Agreement
that are applicable to Permitted Transferees. This Instrument of Adherence shall
take effect and shall become a part of the Registration Rights Agreement
immediately upon execution.

 

Print Name of Permitted Transferee:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

   

 

Permitted Transferee’s Address, Email and Fax Number for Notice:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Accepted:

 

Lionbridge Technologies, Inc.

 

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:


 

Date:

 

--------------------------------------------------------------------------------

 

 

 

11



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

[Transfer Agent]

 

Re: Lionbridge Technologies, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Lionbridge Technologies, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with: (i) that
certain Purchase Agreement (the “Purchase Agreement”) entered into by and among
the Company and the Purchasers named therein (the “Purchasers”) pursuant to
which the Seller sold to the Purchasers shares of the Company’s Common Stock,
par value $0.01 per share. Pursuant to the Purchase Agreement, the Company has
also entered into a Registration Rights Agreement with the Holders named therein
(the “Registration Rights Agreement”) pursuant to which the Company has agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), under the Securities Act of 1933, as amended
(the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                 , 2003, the Company filed a
Registration Statement on Form [S-3/S-1] (File No. 333-            ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [time of effectiveness]
on [date of effectiveness] and we have no knowledge, after telephonic inquiry of
a member of the SEC’s staff, that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

Very truly yours,

 

cc: [Holders]

 

12